UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7441



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OTIS JACKSON, II,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-90-280, CA-97-389)


Submitted:   March 24, 1998                 Decided:   April 20, 1998


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis Jackson, II, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and his motion for reconsideraton of that order. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.
Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.
Jackson, Nos. CR-90-280; CA-97-389 (S.D.W. Va. Oct. 9, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2